HART, J., (after stating the facts). We are of the opinion that the holding of the circuit court was correct and that the case is ruled by LaCotts v. Quertermous, 83 Ark. 174, where the court held that a tax deed is void which shows on its face that two separate lots within a town were sold en mass for a lump sum. Counsel for appellant insists that inasmuch as the record in the case just cited does not show that one valuation was placed by the assessor upon both lots as one tract, that the holding in that case does not control here. The record does show, however, in that case that there was a frame building on both lots and that both lots were sold as one tract by the collector at the tax sale. The statute in regard to the sale of delinquent lands provides that the collector shall offer for sale each tract of land, city or town lot for the tax, penalty and costs thereon. Kirby’s Digest, section 7087. The collector in making the sale takes the description from the tax books. The tax books are made out by the county clerk and delivered to the collector, but they are made out from the descriptions of the assessor and placed by him on his books. So the presumption is that the collector sold the land in that case from the description as prepared in his list of delinquent lands and these in turn would be just as made out by the county clerk as taken from the assessor’s books. This finding is in accord with our statutes on the subject. Subdivision 2 of section 6976 of Kirby’s Digest provides that the return of the assessor shall contain the name of the owner and the description of each lot in each town or city and the value thereof as determined by the assessor. Section 7018 of Kirby’s Digest relative to the making of the tax books by the county clerk provides that each separate lot or a tract of real property in each city or town shall be set down in a line opposite the name of the owner. When all of the sections of our revenue act are construed together, we think the intention of the framers of the act was that each lot should be separately assessed and valued so as to bear its own portion of the taxes. The' rule is well expressed in Terrill v. Groves, 18 Cal. 149, as follows: “We think the true meaning of the provision is to require a separate assessment and valuation of each lot in cases like this of city property. If a man owned a hundred lots or if, after the assessment, he sold some of them, and it became necessary or desirable to pay the taxes on a part of the property, it would be impossible to do so without paying the full amount assessed. It was evidently the intention of the statute that each lot should be made to bear its own portion of the .public burdens, and a great deal of confusion and injustice would grow out of a gross assessment of several lots, and a sale in gross for the payment of the general tax. ’ ’ This construction is in accord with Hutton v. Jones, and Hutton v. King, 134 Ark. 463, 205 S. W. 296. There we had under consideration the penalties accruing for failure of the owner to meet the board of assessment. The court said that under our system of taxation the charge is made against the land and not the owner; and that it was intended to provide a separate assessment of each lot and a separate penalty chargeable thereon in case of omission from the list furnished by a non-resident owner. Therefore, the judgment will be affirmed.